Mr. Justice Watson delivered the opinion of the court: Appellee filed a bill in equity in the circuit court of Edgar county on September 2, 1913, for the purpose of having canceled a sheriff’s deed conveying to appellant the real estate described in the bill and to enjoin the prosecution of a suit at law for possession of the real estate. The injunction was granted, and upon a hearing a decree was entered dissolving the injunction and dismissing the bill for want of equity. The cause was brought to this court by writ of error, and at the June term, 1914, an opinion was filed reversing the decree of the circuit court and remanding the cause. Nicholas Wetzel, the then defendant in error, presented his petition for a rehearing in this court and same was denied on October 7, 1914. The opinion is reported as McDaniel v. Wetzel, 264 Ill. 212, and fully sets forth the facts upon which it is predicated and the law applicable thereto. The evidence in the record then before us showed the three notices of the sheriff’s sale required by law to be posted in three of the most public places in the county were, in fact, all posted in one place, to-wit, at the county court house, and we held that to be no compliance with the statute, and that by reason thereof the sheriff’s deed subsequently issued, based upon the sale, was invalid. The cause, upon remandment, was tried in the circuit court upon the bill and answer and the evidence heard and considered in open court, and a decree was entered setting aside and annulling the sheriff’s deed upon condition the complainant (appellee) should pay, within a time specified, the amount bid by defendant (appellant) at the sheriff’s sale, with six per cent interest to date of the decree, with $2.25 expenses of making and recording the sheriff’s deed, $14 expended for insurance, and the costs of the possessory action in the county court as well as the costs of the equity suit. By the decree appellant was enjoined from enforcing the judgment obtained in the county court of Edgar county for possession of the premises in controversy in the event the complainant should make payments as provided by the decree. The record now shows, as before, the posting of the three notices of sheriff’s sale at the court house, but shows, also, proof of the distances between the bill-boards upon which they were severally posted and the relative location and situation of those boards at the different entrances to the building, and appellant’s position is, the evidence showing the location, publicity and general use of the said billboards, together with the alleged inequitable conduct of appellee in not paying the judgment or redeeming from the sheriff’s sale, makes out an entirely different case from that presented to this court upon the writ of error. We think not, and are of the opinion no new question is presented, the controlling fact remaining that the notices were all posted at one place, to-wit, at the court house. The failure and refusal of the appellee to pay the judgment upon which the execution was issued or to redeem from the void sale by the sheriff were fully presented to and considered and disposed of by this court in its former opinion. The present appeal is, in effect, a request for this court to reconsider and reverse the decision formerly made. Appellee has assigned cross-errors questioning the requirements in the decree as to payment of interest, insurance, expenses of deed and costs in this and the forcible detainer case. The decree was in these respects equitable and has our approval. The decree of the circuit court of Edgar county is affirmed. Decree affirmed.